DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 13 and 18-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Park et al. U.S. Patent Publication No. 2015/0187315 (hereinafter Park).
Consider claim 1, Park teaches a display device comprising: a display panel including(Figure 1) a plurality of pixels [0037]; a controller configured to provide a clock-embedded data signal (Figure 1, TCON; Figure 3 and [0040], EPI), the clock-embedded data signal including image data in an active period (Figures 3-4, Data) and including a training pattern in a blank period (Figures 3-4, CT in vertical blank period); and a data driver configured to receive the clock-embedded data signal [0040], to recover the image data based on an internal clock signal in the active period, to provide data voltages corresponding to the image data to the plurality of pixels in the active period [0043], and to perform a training operation for the internal clock signal using the training pattern (Figures 3-4, clock training pattern CT), wherein the training pattern in the blank period (Figure 4, CT during vertical blank) includes a first training clock signal modulated with a first modulation period during a first time (Figure 4 shows a plurality of CT when the clock is unlock and [0050], clock training to resume the clock training. Thus, a first CT for a first modulation period and second CT for a second modulation period during blank periods), and includes a second training clock signal modulated with a second modulation period different from the first modulation period after the first time (figure 4 shows a plurality of CT when the clock is unlock and [0050], clock training to resume the clock training. Thus, a first CT for a first modulation period and second CT for a second modulation period during blank periods).

Consider claim 2, Park teaches all the limitations of claim 1. In addition, Park teaches a shared back channel electrically connected between the controller and the data driver (Figures 1-2, lock line 102), wherein the data driver includes: a clock data recovery circuit configured to recover the image data [0043], to perform the training operation that trains the internal clock signal based on the first training clock signal modulated with the first modulation period ([0041-0043], CT based on a first modulation when EPI clock are unlocked (e.g. change in the clock and thus CT required)), and to inform the controller of a lock state of the internal clock signal through the shared back channel in response to the second training clock signal modulated with the second modulation period ([0041-0043], when EPI clock is locked (e.g. no change in the clock)); and a data converting circuit configured to convert the image data into the data voltages in the active period, and to provide the data voltages to the plurality of pixels in the active period (Figures 3-4, DATA, RGB data).

Consider claim 3, Park teaches all the limitations of claim 2. In addition, Park teaches the clock data recovery circuit includes: a data recovery circuit configured to recover the image data from the clock-embedded data signal in response to the internal clock signal in the active period (Figure 5, [0043-0044], the structure that decode the control data and recover source control data) ; a clock recovery circuit electrically connected to the data recovery circuit ([0043-0044] and figure 5), configured to generate the internal clock signal [0044], and configured to perform the training operation for the internal clock signal in response to a training enable signal ([0042], figures 3-4, CT); and a lock sensing circuit electrically connected to at least one of the data recovery circuit and the clock recovery circuit, configured to detect whether the internal clock signal is in the lock state or in an unlock state [0041] by determining whether the clock-embedded data signal has an edge in each clock period of the internal clock signal ([0041], phase and frequency of an internal clock are locked. Clocks with frequency comprises edge), and configured to provide the training enable signal to the clock recovery circuit when the internal clock signal is in the unlock state ([0041], unlock).

Consider claim 4, Park teaches all the limitations of claim 3. In addition, Park teaches wherein, in response to the first training clock signal modulated with the first modulation period, the lock sensing circuit provides the training enable signal to the clock recovery circuit, and informs the controller of the unlock state of the internal clock signal through the shared back channel ([0041], unlocked and thus a first modulation is different from a second modulation. [0041], phase and frequency are unlocked. Figures 1-2, lock signal), and wherein, in response to the second training clock signal modulated with the second modulation period, the lock sensing circuit informs the controller of the lock state of the internal clock signal through the shared back channel ([0041], lock phase and frequency).

Consider claim 5, Park teaches all the limitations of claim 1. In addition, Park teaches the first time is a clock phase locking time ([0041], lock phase and frequency) defined in a standard of an interface between the controller and the data driver (Figures 1-2, TCON, SIC and 102).

Consider claim 8, Park teaches all the limitations of claim 1. In addition, Park teaches a shared back channel electrically connected between the data driver and the controller (Figures 1-2, 102, TCON and SIC), wherein the data driver detects an unlock state of the internal clock signal, and informs the controller of the unlock state of the internal clock signal through the shared back channel [0041] and [0050], and wherein, in response to the unlock state of the internal clock signal received in the active period ([0043], the clock recovery circuit generates internal clocks of using a delay locked loop (DLL). Further, the DLL generates the lock signal LOCK. The source driver ICs SIC#1 to SIC#4 sample video data bits of the input image in conformity with timing of the internal clocks and then convert the sampled pixel data into parallel data), the controller stops transferring the clock-embedded data signal including the image data (Figure 4, DATA stops at CT), and transfers the clock-embedded data signal including the training pattern in the active period (Figure 4, after the vertical blank is considered an active period. [0043], the source driver ICs SIC#1 to SIC#4 sample video data bits of the input image in conformity with timing of the internal clocks and then convert the sampled pixel data into parallel data).

Consider claim 13, Park teaches all the limitations of claim 8. In addition, Park teaches the data driver includes a plurality of data driver integrated circuits (Figures 1-2, SIC#1-4), and wherein the plurality of data driver integrated circuits shares the shared back channel (Figures 1-2, LOCK 102).

Consider claim 18, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Consider claim 19, it includes the limitations of claims 3-4 and thus rejected by the same reasoning.

Consider claim 20, it includes the limitations of claims 8 and thus rejected by the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Consider claim 14, Park teaches a display device comprising: a display panel (Figure 1) including a plurality of pixels [0037]; a controller configured to provide a clock-embedded data signal (Figure 1, TCON; Figure 3 and [0040], EPI), the clock-embedded data signal including image data in an active period (Figures 3-4, Data)  and including a training pattern in a blank period (Figures 3-4, CT in vertical blank period); and a data driver configured to receive the clock-embedded data signal [0040], to recover the image data based on an internal clock signal in the active period, to provide data voltages corresponding to the image data to the plurality of pixels in the active period [0043], and to perform a training operation for the internal clock signal using the training pattern (Figures 3-4, clock training pattern CT), wherein the controller detects whether a frame frequency is changed (Figure 10, frequency change), and transfers the training pattern including a first training clock signal modulated with a first modulation period during a first time (Figure 10).
Figure 10 does not appear to specifically disclose first training clock signal modulated with a first modulation period during a first time and including a second training clock signal modulated with a second modulation period different from the first modulation period after the first time in the blank period when or after the frame frequency is changed.
However, figure 4 shows a plurality of CT when the clock is unlock and [0050], clock training to resume the clock training. Thus, a first CT for a first modulation period and second CT for a second modulation period during blank periods. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of clock training pattern signal CT in order to resume the clock training of the source drivers as suggested in [0050]. 

Claims 6-7, 9-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1 above, and further in view of Kim et al. U.S. Patent Publication No. 2018/0144697 (hereafter Kim).
Consider claim 6, Park teaches all the limitations of claim 1. In addition, Kim teaches the first modulation period of a clock period of the internal clock signal, and wherein the second modulation period of the clock period of the internal clock signal (Figure 4, plurality of CT).
Park does not appear to specifically disclose two times and three times.
However, Kim teaches a clock signal modulator in figure 2 and further teaches that the clock signal can have a predetermined frequency (a Hz, b Hz or c Hz) as shown in figures 4-7.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have a particular frequency or modulation as taught by Kim in order to reduce power consumption as suggested by Kim in [0098]. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 7, Park teaches all the limitations of claim 1. In addition, Kim teaches the first modulation period of a clock period of the internal clock signal, and wherein the second modulation period of the clock period of the internal clock signal (Figure 4, plurality of CT).).
Park does not appear to specifically disclose four times and two times.
However, Kim teaches that the clock signal can have a predetermined frequency (a Hz, b Hz or c Hz) as shown in figures 4-7.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have a particular frequency or modulation as taught by Kim in order to reduce power consumption as suggested by Kim in [0098]. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 9, Park teaches all the limitations of claim 8. In addition, Park teaches the training pattern in the active period and training pattern in the blank period (Figure 4, CT during vertical blank and CT during non-vertical blank).
Park does not appear to specifically disclose identical training pattern. 
However, Kim teaches that the clock signal can have a predetermined frequency (a Hz, b Hz or c Hz) as shown in figures 4-7. In addition, figure 5 shows identical frequency aHz during active and blank period.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have a particular frequency or modulation as taught by Kim in order to reduce power consumption as suggested by Kim in [0098]. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 10, Park teaches all the limitations of claim 8. In addition, Park teaches the training pattern in the active period and training pattern in the blank period (Figure 4, CT during vertical blank and CT during non-vertical blank).
Park does not appear to specifically disclose different training pattern. 
However, Kim teaches that the clock signal can have a predetermined frequency (a Hz, b Hz or c Hz) as shown in figures 4-7. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have a particular frequency or modulation as taught by Kim in order to reduce power consumption as suggested by Kim in [0098]. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 11, Park teaches all the limitations of claim 10. In addition, Park teaches wherein the training pattern in the active period includes training clock signal modulated with the modulation period (Figure 4, CT during non-vertical blank).
Park does not appear to specifically disclose only second training clock signal. 
However, Kim teaches that the clock signal can have a predetermined frequency (a Hz, b Hz or c Hz) as shown in figures 4-7. In addition, only one clock aHz in figure 5 during active period.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have a particular frequency or modulation as taught by Kim in order to reduce power consumption as suggested by Kim in [0098]. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 12, Park teaches all the limitations of claim 11. In addition, Park teaches second modulation period (Figure 4, CT during non-vertical blank).
Park does not appear to specifically disclose second modulation period corresponds to two times of a clock period of the internal clock signal.
However, Kim teaches that the clock signal can have a predetermined frequency (a Hz, b Hz or c Hz) as shown in figures 4-7. In addition, bz appears to be two times of a Hz in figures 4-7
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have a particular frequency or modulation as taught by Kim in order to reduce power consumption as suggested by Kim in [0098]. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 15, Park teaches all the limitations of claim 14.
Park does not appear to specifically disclose when the frame frequency is not changed, the controller transfers the training pattern including only the second training clock signal modulated with the second modulation period in the blank period.
However, Kim teaches in figure 5, only aHz modulation during the blank period. Figure 5 does not show change in the frame frequency. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have only a Hz as taught by Kim with the benefit that a data processing amount in the blank period BLANK PERIOD and a data processing amount the active period ACTIVE PERIOD are substantially the same as each other as suggested by Kim in [0095].

Consider claim 16, it includes the limitations of claim 6 and thus rejected by the same reasoning.

Consider claim 17, it includes the limitations of claim 7 and thus rejected by the same reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek et al. U.S. Patent Publication No. 2013/0113777 teaches a modulated clock signal 430 in figure 13 in blank period VBP1. In addition, Baek teaches modulated clock signals 521-523 in figure 15. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621